DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
The applicant argues that Varley et al. fails to teach the amended limitations of the claims. The examiner presents an updated rejection below in light of the amendments. The examiner respectfully submits that Varley expressly teaches, as noted in the applicants arguments pages 8 – 10, location determining apparatus in a warehouse ([0027], “warehouse distance information”), detection of walking motion and an expected path ([0074], implicitly requires “approximate stride length”), to monitor a threshold difference in location ([0075]), while the monitoring may include velocity or acceleration ([0060], [0077]). Velocity requires distance and time. Further, Pakzad teaches the combination of number of steps, stride length, force measurements, and time in determining distance traveled ([0067]), which may readily be applied to improve the distance threshold calculations of Varley.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Varley et al. in view of Pakzad et al. (US 2013/0335273).

Regarding claim 1, Varley teaches:
A workflow system comprising: 
at least one audio-based picker device (FIG. 1), configured to enable two-way audio communication ([0024] - [0028]) with a user and is further configured to communicate a workflow process to the user; and 
a host computer (server 401) in wireless communication with the said at least one audio-based picker device, wherein the host computer is configured to determine the workflow process for the user and transmit the workflow process to the at least one audio-based picker device, wherein the workflow process comprises a distance that the user is to travel to a first location of an item from a second location of the at least one audio-based picker device (FIG. 3), 
wherein the at least one audio-based picker device includes an inertial unit configured to calculate ([0027] location determining apparatus), in response to an indication that the user intends to pick the item, and estimated step count of the user indication movement of the user from the second location of the at least one audio-based picker device to the first location of the item, and, wherein the at least one audio-based picker device is configured to determine that the user is at the first location of the item when the estimated step count satisfies a minimum threshold step count associated with the distance between the first location of the item and the second location of the at least one audio-based picker device (FIG. 7, [0072] – [0085]; threshold for updating controls display [0074], [0084]), and
in response to the determination that the user is at the first location, prompt the user to provide check digits associated with the first location ([0078]).
Varley teaches continuously monitoring device location relative to item location to be picked, location determining apparatus in a warehouse ([0027], “warehouse distance information”), detection of walking motion and an expected path ([0074], implicitly requires a step count and “approximate stride length”), to monitor a threshold difference in location ([0075]), while the monitoring may include velocity or acceleration ([0060], [0077], Velocity requires distance and time). Varley further teaches methods for verifying the correct item is picked including voice activated hands-free implementations. Varley fails to expressly disclose tracking a “step count” for distance determination.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pedometer as disclosed by Pakzad in the device of Varley to improve the distance monitoring process.
Regarding claim 2, Varley teaches tracking walking for position determination ([0074]), which implicitly teaches:
The workflow system of claim 1, wherein the calculated estimated step count of the user corresponds to an estimated distance travelled by the user between the first location of the item and the second location of the at least one audio-based picker device.
Regarding claim 3, Varley teaches voice input ([0028]):
The workflow system of claim 1, wherein the at least one audio-based picker device includes an audio unit configured to receive verbal responses from the user and transmit the verbal responses and an estimated distance travelled by the user between the first location of the item and the second location of the audio-based picker device to the host computer.

Regarding claim 4, Varley teaches tracking velocity/acceleration ([0060]), but fails to expressly disclose the particulars of the sensor:
The workflow system of claim 1, wherein the inertial unit of the at least one audio-based picker device includes at least one accelerometer configured to measure acceleration forces along an x-axis, a y-axis, and a z-axis.
However, Pakzad teaches using accelerometers, gyroscopes, pedometers, etc., for determining distance between two elements for the purpose of navigating one element to the other (ABSTRACT, FIG. 4, [0066] – [0067]). Accelerometers inherently measure acceleration forces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an accelerometer as disclosed by Pakzad in the device of Varley to improve the distance monitoring process.
Regarding claim 5, Varley teaches tracking velocity/acceleration ([0060]), but fails to expressly disclose the particulars of the sensor:
The workflow system of claim 4, wherein the inertial unit of the at least one audio-based picker device further includes at least one gyroscope configured to measure angular velocity along the x-axis, y-axis, and z-axis.
However, Pakzad teaches using accelerometers, gyroscopes, pedometers, etc., for determining distance between two elements for the purpose of navigating one element to the other (ABSTRACT, FIG. 4, [0066] – [0067]). Gyroscopes inherently measure angular velocity forces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gyroscope as disclosed by Pakzad in the device of Varley to improve the distance monitoring process.
Regarding claim 6, Varley teaches tracking velocity/acceleration ([0060]), but fails to expressly disclose the particulars of the sensor:
The workflow system of claim 5, wherein the inertial unit of the at least one audio-based picker device further includes a step count module configured to calculate a number of steps taken by the user based on measurements from the at least one accelerometer and the at least one gyroscope.
However, Pakzad teaches using accelerometers, gyroscopes, pedometers, etc., for determining distance between two elements for the purpose of navigating one element to the other (ABSTRACT, FIG. 4, [0066] – [0067]). Pedometers inherently measure step counts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pedometer as disclosed by Pakzad in the device of Varley to improve the distance monitoring process.
Regarding claim 7, Varley teaches alerts for item and device proximity (FIG. 8), along with means for audio input/output:
The workflow system of claim 1, wherein the at least one audio-based picker device is configured to convey a first set of audio output signals to the user when it is determined that the estimated step count is below the minimum threshold step count associated with the distance and (threshold step count is implicitly taught by measuring walking distance [0084] and updating display when a threshold is reached).

Claims 17 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Varley et al. (US 2016/0176635) in view of Pakzad et al. (US 2013/0335273).

Regarding claim 17 and 23, Varley teaches (FIG. 7, [0072] – [0081]):
A workflow method comprising: 
transmitting a first workflow operation to a communication unit associated with a user for conveying the first workflow operation to the user, wherein the first workflow operation comprises an estimated distance that the user is to travel to a first location of an item from a second location of the communication unit (701); 
receiving an estimated step count from the communication unit associated with the user, the estimated step count being related to walking movements of the user and is representative of a user travel distance (705 – direct walking motion – detecting walking implicitly monitors step count); 
receiving a first audio signal from the communication unit associated with the user, the first audio signal including at least one verbal response from the user that indicates that the user intends to pick the item (FIG. 7, [0072] – [0081]), “Item verified”; and 
determining whether conditions of the first workflow operation have been met based on the estimated step count and the verbal responses, wherein determining that the conditions of the first workflow operation have been met comprises determining that the user is at the first location of the item when the estimated step count satisfies a predetermined threshold step count associated with the estimated distance between the first location of the item and the second location of the communication unit (FIG. 7, [0072] – [0085]; threshold for updating controls display [0074], [0084]), and
([0078]).
Varley teaches continuously monitoring device location relative to item location to be picked, location determining apparatus in a warehouse ([0027], “warehouse distance information”), detection of walking motion and an expected path ([0074], implicitly requires a step count and “approximate stride length”), to monitor a threshold difference in location ([0075]), while the monitoring may include velocity or acceleration ([0060], [0077], Velocity requires distance and time). Varley further teaches methods for verifying the correct item is picked including voice activated hands-free implementations. Varley fails to expressly disclose tracking a “step count” for distance determination.
However, Pakzad teaches using accelerometers, gyroscopes, pedometers, etc., for determining distance between two elements for the purpose of navigating one element to the other (ABSTRACT, FIG. 4, [0066] – [0067]). Pedometers inherently measure step counts and require knowledge of stride length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pedometer as disclosed by Pakzad in the device of Varley to improve the distance monitoring process.

Regarding claim 18 and 24, Varley teaches:
The workflow method of claim 17, wherein the conditions of the first workflow operation are met when the estimated step count is above the predetermined threshold step count when compared to the estimated distance and when the verbal responses are determined to include correct check digits (FIG. 7).
Varley teaches continuously monitoring device location relative to item location to be picked, using any appropriate motion/position tracking method including walking, which implicitly monitors step count, along with methods for verifying the correct item is picked including voice activated hands-free implementations. Varley fails to expressly disclose tracking a “step count” for distance determination.
However, Pakzad teaches using accelerometers, gyroscopes, pedometers, etc., for determining distance between two elements for the purpose of navigating one element to the other (ABSTRACT, FIG. 4, [0066] – [0067]). Pedometers inherently measure step counts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pedometer as disclosed by Pakzad in the device of Varley to improve the distance monitoring process.
Regarding claim 19 and 25, Varley teaches:
The workflow method of claim 17, wherein the workflow method further comprises transmitting a second audio signal to the communication unit associated with the user when it is determined that the conditions of the first workflow operation have been met (725).
Regarding claim 20 and 26, Varley teaches:
The workflow method of claim 19, wherein the second audio signal includes at least one verbal instruction to the user that instructs the user to pick a certain quantity of the item (725).
Regarding claim 21 and 27, Varley teaches:
The workflow method of claim 17, wherein the workflow method further comprises transmitting a third audio signal to the communication unit associated with the user when it is determined that the conditions of the first workflow operation have not been met (FIG. 7, 715).
Regarding claim 22 and 28, Varley teaches:
The workflow method of claim 21, wherein the third audio signal includes at least one verbal instruction to the user that instructs the user to move to a proper location (FIG. 7, 710).

Regarding claim 29, Varley teaches:
The non-transitory computer readable medium of claim 23, wherein the workflow method further comprises transmitting a second workflow operation to a communication unit associated with the user for conveying the second workflow operation to the user (FIG. 7, 701).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624